Title: From John Quincy Adams to Thomas Boylston Adams, 21 October 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 24.
St: Petersburg 21 October 1811.

The original of the enclosed did not go, as I had expected by the Cordelia; for she sailed on the very day that it was written, and before I could send it down to Cronstadt. But it was dispatched by the Hector, Captain Hetherington, which sailed, only three days later, for Providence—All the vessels which had arrived here during the regular season, are now gone—The last, or last but one that sailed was the Weymouth, Captain Gardner, on board of which Mr: Loring Austin went passenger—By him I wrote to my mother—Since then I have had one opportunity of writing indirectly by the way of Gothenburg, and wrote to my father—This letter I expect to send by Commodore Bainbridge, who has spent the Summer here, and untill lately expected to be detained here the whole Winter—Having however completed his business sooner than he had apprehended he has determined to return, and takes his course through Sweden—I hope to have several other similar opportunities during the remainder of this and the next month, after which the passage hence to Sweden becomes generally impracticable
Since the summer vessels have all departed, and within the last week a number of new comers have appeared; four or five Americans have reached Cronstadt, and several others have put into Ports short of the Gulf, and from which it may still be possible for them to get away this year—New difficulties however have arisen to annoy the Navigation of the Baltic, which make it now unsafe for any unprotected American, and which it is probable will make it the next season quite inaccessible to our vessels.
During the present year the British have not blockaded either the passage of the Sound, or even the Port of Elseneur—At the beginning of the Season, and untill the first week in August, the passage was entirely free; and all the vessels from the United States came and returned through the Sound, without resorting or needing to resort to the aid of a Convoy—Before the British squadron appeared in the Baltic, a privateer under french Colours from Dantzig took four American Vessels with valuable Cargoes—all of which have been condemned at Paris, on the pretence of their having been English property; but in reality because they were bound to Russia; and because money was wanted to fortify Dantzig—As soon as the English fleet appeared this privateer was laid up, and we thought the danger for this Season was past—After the Disaster of the Little-Belt, some of the English Commanders stop’d American Vessels, untill they had time to receive new orders from England—But after a short detention released them again—In the first week of August, a Privateer appeared at Copenhagen; and issuing from that Port immediately after two Americans, which had already passed the sound, and were coming here, took them and carried them back the same day to Copenhagen—But instead of a Danish, the Privateer had a French Commission—The papers of the captured vessels were put into the hands of the French Consul, and sent to Paris, where they will no doubt be treated just like the British captures, carried into Dantzig—Soon afterwards several others of these privateers with French Commissions appeared at Copenhagen and Elseneur, resolved to take every vessel coming up or going down that they could—They have actually taken several, though I know not how many—The English keep themselves I suppose purposely distant, and suffer these privateers to have their full range—Their success however this year, will have been partial and not very extensive—But unless our vessels next year should be protected by Convoy, they must not attempt coming into the Baltic—If the Government think the trade worth protecting they must send Convoys of their own—for besides the disgrace of recurring to British Convoys for Protection they are not altogether without danger— The Danes condemn everything they can lay hold of, that has been under convoy, whether coming or going, and although they seldom catch any such, they have got several Americans thus taken last year, and have damaged others this Season—
Mr: Barlow arrived the 6th: of last Month at Charbourg—I have a letter from Mr Russell at Paris of the 20th: he does not say that he had then seen Mr: Barlow, but he assures me that the Frigate in which he came had brought no letters for me; owing as he supposes to the expectation when she sailed from the United-States, of our arrival there—This reason is satisfactory so far as respects Communications from the Government—But from you or my Mother, who had determined to continue writing untill you should be certain, of our being upon our return, I did expect to have heard by this occasion; and the disappointment is by no means diminished when I think of the information in my Mother’s last letter, concerning the health of friends very dear to us—But why should I tell you of my sinister forebodings, instead of relying upon a gracious Providence?—Sufficient unto the day is the evil thereof.
Mr Russell goes, (or rather by this time is gone) to take charge of the public affairs of the United-States in England, untill the appointment of a Minister—I have a great regard and esteem for Mr J. S. Smith, who was several months with us here, and whose amiable disposition, and lively character made him an universal favourite—When I learnt that he was to be our Chargé d’Affairs in England, though I thought him well qualified for that Office, I was a little surprized that a situation of such importance and responsibility should have been assigned to so young a Man, and with so little experience—At present, I am persuaded that the change has not been occasioned by any deficiency on his part in the performance of his duty; and I hope it has not been necessarily connected with the misconduct of his uncle—With Mr Russell I have been in correspondence during his residence at Paris, and it has been a source of much valuable information—I expect to renew this Correspondence with him in England—If as I now expect, we should return home next Summer, it will be too late to ask you to write to us under cover to him—But probably that channel will be the shortest and the surest for the transmission of letters between the United States and Russia.
Mr Barlow will be obliged to wait, I presume, untill the Emperor Napoleon’s return to Paris, before he can enter upon business, or even be recognized in his diplomatic character—When acknowledged, I am not very sanguine that he will be able to accomplish any thing useful or honourable to his Country—He will have according to a French proverbial expression to feed upon adders—But if as I hope, he is authorized to assume with the French Government a tone becoming the dignity of the Nation that he represents, and if as I trust, he is not to be cajoled by unmeaning phrases, and hypocritical compliments, he may do honour to himself and refute as Armstrong effectually refuted the Calumnies of those who have so long charged us with subserviency to France—The manner in which Armstrong’s letter of 10. March 1810 was received by all Europe as well as all America, proves to perfect demonstration that the full assertion of our rights, in a style of firmness and intrepidity is the most useful as well as the most spirited policy—
I hope that Congress will take special care not to break into a War with England—It is probable, and I might say almost inevitable that the British system of policy which has been so full of outrage to our rights will soon undergo a great change—It is now persevered in only from passion, obstinacy, and defiance of opposition—It is already recoiling upon England herself with such increasing pressure, as must ere-long be intolerable—I have reasons which I cannot fully explain to you, for wishing that a War may still be avoided; but one equivalent to all the rest is that it would reduce us to a state of great dependence upon France—It would draw us into the Vortex of the french political system from which it might take a Century to extricate us again—or by a reaction equally pernicious it would throw us back as an appendage to the British system, and plunge us headlong into the ruin towards which that is so rapidly tending—
The most important piece of private intelligence that I have to communicate is the news of our removal back into the City of St: Petersburg—I have explained in former letters, what we mean by this, and in my last letter to my Mother I have shewn even geographically how it has happened that without really going out of the City, we have resided during the summer months in the Country—I because so much attached to that Residence, that I could hardly be persuaded to leave it, even by the appearance of Winter—We have a tolerably comfortable house in town, which I was obliged to take for a year—We came in the 8th: instt: and have had snow almost everyday, from that time—The Summer has been uncommonly fine for the climate, but we are threatened with a Winter longer and severer than usual.
I have said nothing to you in my late letters, concerning my affairs in your hands—No need I say any thing at present—The Newspapers have informed me that the Directors of the Middlesex Canal are calling for more Assessments—for those you have doubtless provided—After the close of the present year I hope you will have an addition to your receipts by the rent of the house in Court Street
Always remember me dutifully to my Parents and affectionately to my boys to your own family and to the kindred circle in your neighbourhood—If I often repeat this in the same phrase it will only prove the perpetuity of the Sentiments from which it proceeds.
A.